—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered December 18, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of 6 to 18 years, unanimously affirmed.
The record establishes that defendant’s waiver of his right to appeal was knowing, voluntary, and intelligent and included waiver of the right to challenge his sentence as excessive (People v Seaberg, 74 NY2d 1). Accordingly, review of his present excessive sentence claim is precluded (People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). In any event, we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.